Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 1 of 18      PageID 8492




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION


 ACLU OF TENNESSEE, INC.,                   )
                                            )
                                            )
             Intervening Plaintiff,         )
                                            )      No. 2:17-cv-02120-JPM-jay
 v.                                         )
                                            )
 CITY OF MEMPHIS, TENNESSEE                 )
                                            )
             Defendant.                     )


      NOVEMBER 2019 QUARTERLY REPORT OF THE INDEPENDENT MONITOR




                                      Edward L. Stanton III (TN BPR #18904)
                                      BUTLER SNOW LLP
                                      6075 Poplar Avenue, 5th Floor
                                      Memphis, TN 38119
                                      Telephone: (901) 680-7200
                                      Facsimile: (901) 680-7201
                                      Email: Edward.Stanton@butlersnow.com

                                      Independent Monitor
Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 2 of 18                                                  PageID 8493




                                               TABLE OF CONTENTS

 I.     INTRODUCTION & EXECUTIVE SUMMARY ............................................................. 1

 II.    OVERVIEW OF THE MONITORING TEAM’S ACTIVITIES ....................................... 1

 III.   THE COURT’S DIRECTIONS TO THE MONITORING TEAM AT THE
        APRIL AND AUGUST 2019 HEARINGS ........................................................................ 3

 IV.    REAL-TIME REQUESTS FOR AUTHORIZATION ....................................................... 6

 V.     PUBLIC ENGAGEMENT................................................................................................. 7

 VI.    CONCLUSION ................................................................................................................. 12


 APPENDIX OF DOCUMENTS REFERENCED IN THIS REPORT......................................... 13
Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 3 of 18                 PageID 8494




                                       I.
                       INTRODUCTION & EXECUTIVE SUMMARY

        This Third Quarterly (Q3) Report follows four prior reports by the Monitoring Team:

        •   Interim Report (ECF No. 197);

        •   First Quarterly (Q1) Report (ECF No. 205);

        •   Second Quarterly (Q2) Report (ECF No. 219); and

        •   Q2 Supplemental Report (Q2 Supplement) (see Exhibit 1—submitted on
            August 26, 2019, but not yet docketed).

        It fulfills four goals. First, this Q3 Report provides an overview of the Monitoring

 Team’s activities since August 26, 2019, the date that the team submitted its Q2 Supplement to

 the Court (Ex. 1). Second, this report addresses the discrete tasks that the Court directed the

 Monitoring Team to complete at hearings on April 23, 2019, and August 27, 2019, concerning

 the progress of the Monitoring Team’s efforts to help restore Defendant City of Memphis (City)

 to compliance with the Kendrick Consent Decree. 1 Third, the report identifies the various

 requests for authorization (RFAs) from the City to which the Monitoring Team has responded.

 Fourth and finally, the report discusses the Monitoring Team’s community engagement efforts

 since August 26, 2019.

                                   II.
               OVERVIEW OF THE MONITORING TEAM’S ACTIVITIES

        Since the submission of its Q2 Supplement on August 26, 2019, the Monitoring Team has

 done the following:

        •   Exchanged more than 1,000 internal and external emails.


 1
        The decree is ECF No. 3 in Case No. 2:76-cv-000449 before this Court and has been
 made publicly available on the Monitoring Team’s website, www.memphispdmonitor.com. All
 docketed and unsealed reports of the Monitoring Team and selected Orders of the Court are
 available on www.memphispdmonitor.com.


                                               1
Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 4 of 18                     PageID 8495




        •   Conducted 12 weekly Monitoring Team conference calls and additional ad
            hoc calls as necessary; participated in more than a dozen weekly and ad hoc
            calls with the City; and joined scheduled and ad hoc calls with Intervening
            Plaintiff ACLU of Tennessee, Inc. (ACLU-TN).

        •   Conducted a conference call with the City and the ACLU-TN on October 21,
            2019.

        •   Conducted in-person Monitoring Team meetings on August 27, 2019, and
            November 7, 2019.

        •   Met in-person with MPD Deputy Chief Don Crowe, whose responsibilities
            include overseeing information technology, at the Real Time Crime Center
            regarding the cameras at City Hall.

        •   Tracked more than 650 hours of Monitoring Team time. (See, e.g., ECF Nos.
            226, 242, 253.)

        •   Hosted a second community engagement forum on November 7, 2019, at
            Mississippi Boulevard Christian Church, 70 N. Bellevue Blvd., Memphis, TN
            38104. 2

        •   Conferred via email, telephone, and www.memphispdmonitor.com with more
            than a dozen community members. 3

        •   Met in-person with members of the Memphis Shelby County Crime
            Commission and the Memphis Interfaith Coalition for Action and Hope
            (MICAH).

        •   Consulted with the Federal Bureau of Investigation (FBI) regarding national
            social media policies.

        •   Interviewed three candidates to facilitate the focus groups in this matter. (See,
            infra, Exhibit 4.)



 2
        The forum was live-streamed on www.memphispdmonitor.com and remains available for
 viewing on YouTube (link here).
 3
         Not all of these community members have given the Monitoring Team permission to
 identify them by name. To facilitate transparency while preserving confidentiality, the team
 identifies those community members by initials only: K.H., D.M., D.R., F.N., H.D., C.H., J.M.,
 E.L., G.M., D.T., C.B., M.G., J.H.


                                                 2
Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 5 of 18                PageID 8496




        •   Participated in a FaceBook Live session with Jimmy Hollingsworth on
            November 6, 2019. 4

        •   Participated in interviews with local media. 5

        •   Submitted to the Court on September 26, 2019, and October 4, 2019,
            statements from community members present at the August 27, 2019, hearing.

        •   Provided real-time responses to RFAs for discrete MPD activity or
            clarifications regarding the same on ten occasions: August 29, 2019 (2);
            September 6, 2019; October 4, 2019; October 11, 2019; October 16, 2019;
            October 21, 2019; October 23, 2019; and November 9, 2019; November 13,
            2019. 6

        •   Raised with the Court on October 4, 2019, and, at the Court’s direction,
            shared with the ACLU-TN later that same day, an issue brought to the
            Monitoring Team’s attention by community members.

        These and ongoing actions by the Monitoring Team are described in greater detail where

 relevant to the discrete tasks, RFAs, and community-engagement efforts discussed below.

                                   III.
     THE COURT’S DIRECTIONS TO THE MONITORING TEAM AT THE APRIL AND
                          AUGUST 2019 HEARINGS

        This Court has held two hearings on the status of the Monitoring Team’s efforts to help

 restore the City to compliance with the Kendrick Consent Decree, on April 23, 2019, and August

 27, 2019. At the April hearing, the Court Ordered the Monitoring Team to submit the following

 documents: (1) by May 7, 2019, a list of goals to be accomplished within ninety days; (2) by

 May 23, 2019, a joint public engagement plan with the ACLU-TN and the City; and (3) by July

 4
         Mr. Hollingsworth expressly consented to the use of his name in the Monitoring Team’s
 reports.
 5
        See, e.g., “Retro Local: The History of the Memphis Kendrick Consent Decree” (link
 here); “Residents Leave with Unanswered Questions Following Memphis Police Department
 Monitoring Team Meeting” (link here); “As MPD Crafts Social Media Surveillance Policy,
 Activists Want Assurances” (link here).
 6
        The Monitoring Team also received an RFA from the City on November 12, 2019, to
 which the team has not yet responded.


                                                  3
Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 6 of 18                  PageID 8497




 24, 2019, a Q2 Report that tracked the parties’ and the Monitoring Team’s “progress towards the

 accomplishment of established goals.” (Order, April 23, 2019, ECF No. 203 at 2.) The ninety-

 day goals (ECF No. 208), joint public engagement plan (ECF No. 211), and Q2 Report (ECF No.

 219) all were submitted as Ordered.

        At the August hearing, the Monitoring Team identified three “next steps”: (1) creating a

 compliance plan for the City; (2) implementing the compliance plan following an audit of the

 Memphis Police Department (MPD)’s investigative policies, protocols, and training guidelines;

 and (3) putting together community focus groups. (Order, Sept. 5, 2019, ECF No. 225.)

 Additionally, the Court set November 21, 2019, as the date for a third hearing in this matter and

 directed the Monitoring Team to be prepared at that time to discuss the social-media monitoring

 policies of various federal agencies as a supplement to the survey of police department policies

 that the Monitoring Team submitted as Exhibit 6 to the Q2 Report (ECF No. 219-1, PageID #

 7564). The Monitoring Team’s progress on each of these issues is as follows:

        •   Creating a Compliance Plan: Consistent with a separate Order of the Court (ECF No.
            216), the Monitoring Team submitted a proposed Audit & Compliance Plan for the
            MPD on August 2, 2019. 7 (See Exhibit 2 (the plan has not yet been docketed).)

        •   Auditing MPD’s Policies, Protocols, and Training Guidelines: On August 26, 2019,
            the Monitoring Team submitted as Exhibit A to its Q2 Supplement (Ex. 1) its final
            responses to the City’s outstanding questions regarding the policies and procedures
            that the City originally submitted to the Court on January 14, 2019. 8 (See ECF No.
            152.) The Monitoring Team subsequently notified the Court via letter on October 23,
            2019 (Exhibit 3), that all outstanding issues except one regarding those policies and
            procedures either had been resolved or separately raised with the Court. The Court’s
            recent Order denying the City’s motion for immediate modification of the Kendrick

 7
        The plan was referenced as Exhibit 4 to the Q2 Report (see ECF No. 219, PageID # 7582
 & n. 9, PageID # 7588; ECF No. 219-1, PageID # 7552) but submitted separately on August 2,
 2019.
 8
        Draft, but incomplete, responses were submitted to the Court as Exhibit 3 to the Q2
 Report. (ECF No. 219-1, PageID # 7521 (partially filed under seal).)


                                                4
Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 7 of 18                     PageID 8498




            Consent Decree (ECF No. 250; see ECF No. 227) likely resolves that remaining
            issue.

        •   Focus Groups: On October 8, 2019, the Monitoring Team requested via letter
            (Exhibit 4), and with the consent of the City and the ACLU-TN, additional time to
            complete the focus-group portion of the joint public engagement plan (ECF No. 211).
            The Court granted that request on October 23, 2019. (ECF No. 241.) On October 29,
            2019, the Monitoring Team formally retained Dr. Sheila Peters of Fisk University to
            conduct and analyze the focus groups. (See Expert Retention Letter, attached as
            Exhibit 5.) Dr. Peters (bio here) is a licensed clinical psychologist and professor,
            trained at Vanderbilt University, whose expertise specifically includes biased-based
            policing and community perceptions. She has proposed a schedule, consistent with
            the Court’s Order (ECF No. 241), that will culminate in the submission of a final
            report regarding the focus groups in April 2020. (See Ex. 5, Exhibit A.)

        •   Federal Social-Media Monitoring Policies: Included as Exhibit 6 to this Q3 Report is
            a chart, similar to Exhibit 6 to the Q2 Report, that surveys the social media policies of
            the following federal agencies:

            o   Bureau of Alcohol, Tobacco, Firearms & Explosives (ATF);
            o   Drug Enforcement Administration (DEA);
            o   Department of Homeland Security (DHS);
            o   Federal Bureau of Investigation (FBI);
            o   Federal Emergency Management Agency (FEMA);
            o   Internal Revenue Service Criminal Investigations (IRS);
            o   United States Marshals Service (Marshals Service);
            o   United States Postal Inspection Service (Postal Inspection Service);
            o   United States Secret Service (Secret Service); and
            o   Social Security Administration (SSA).

        (Ex 6.) The exhibit also includes a cover memorandum that explains the methodology of
        the survey. (Ibid.)

        The Court also invited more direct public participation at the August hearing by

 requesting that interested community members submit statements about their concerns to the

 Court through the Monitoring Team. The Monitoring Team submitted all such statements that it

 received, from six community members in total, on September 26 and October 4, 2019. (See

 Letters to the Court, attached as Exhibit 7.)




                                                  5
Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 8 of 18                   PageID 8499




                                      IV.
                     REAL-TIME REQUESTS FOR AUTHORIZATION

        At the hearing on April 23, 2019, the Court expressly authorized Mr. Stanton qua

 “special master” to authorize or prohibit specific action by the MPD. 9 Based on that

 authorization, Mr. Stanton has responded to RFAs for specific action on ten occasions since

 August 26, 2019, granting some, denying others, and clarifying the rest: August 29, 2019 (2);

 September 6, 2019; October 4, 2019; October 11, 2019; October 16, 2019; October 21, 2019;

 October 23, 2019; and November 9, 2019; November 13, 2019. 10

        Rather than duplicate discussion of the issues raised by the RFAs, this report attaches the

 relevant correspondence for each RFA as follows:

           •   August 29, 2019 (Exhibit 8).

           •   August 29, 2019 (Exhibit 9).

           •   September 6, 2019 (Exhibit 10).

           •   October 4, 2019 (Exhibit 11).

           •   October 11, 2019 (Exhibit 12).

           •   October 16, 2019 (Exhibit 13).



 9
        As the Court explained,
        The first step is always to go to the monitor’s team and seek their input, but
        sometimes the monitor may say, on this issue we need to petition the Court on it,
        and that’s fine. And, then, sometimes, [the City] may disagree, either one of the
        parties in this case might disagree with either the resolution—or the resolution,
        and so, in essence, it’s like an appeal, but you just need to say we request the
        Court to review X, and we will.
 (Hr’g Tr., ECF No. 207, PageID # 7189: 16-25.)
 10
        The Monitoring Team also received an RFA from the City on November 12, 2019, to
 which the team is in the process of responding.


                                                 6
Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 9 of 18                   PageID 8500




            •   October 21, 2019 (Exhibit 14).

            •   October 23, 2019 (Exhibit 15).

            •   November 9, 2019 (Exhibit 16).

            •   November 13, 2019 (Exhibit 17).

        Similarly, on October 4, 2019, the Monitoring Team raised with the Court, and, at the

 Court’s direction, shared with the ACLU-TN later that same day, an issue brought to the

 Monitoring Team’s attention by community members. That issue was the MPD’s handling of a

 Labor Day parade. Mr. Stanton had sought and obtained from the City an explanation of the

 MPD’s conduct, after which he felt that the Court should be made aware of that conduct. All

 correspondence regarding that issue is included with this Q3 Report as Exhibit 18.

                                              V.
                                     PUBLIC ENGAGEMENT

        As the Court is aware, in the Monitoring Team’s ninety-day goals (see ECF No. 208,

 PageID No. # 7217) and joint public engagement plan with the City and the ACLU-TN (see

 generally ECF No. 211), the team identified four kinds of community-engagement efforts that

 would consist of (1) a public website, (2) media exposure, (3) community engagement forums,

 and (4) focus groups. As to the first, second, and fourth efforts:

        •   The public website—www.memphispdmonitor.com—was submitted to the
            Court on June 18, 2019, for review; launched on July 2, 2019; and announced
            in print and digital media via press release. The Monitoring Team has
            continued to update the website, posting there the docketed and unsealed
            reports that the team has submitted to the Court, as well as selected Court
            Orders that have been issued, unsealed, or later released to the public. The
            team also posts upcoming events on the “Key Dates” page of the site, in
            tandem with press releases, email blasts, and individual phone calls to
            community members with whom the Monitoring Team has met one-on-one.




                                                   7
Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 10 of 18                PageID 8501




         •   Team members also have continued to participate in interviews with local
             media. 11

         •   Section III, above, details the Monitoring Team’s progress regarding the
             timeline for focus groups.

         One-on-one meetings with community members and groups, as well as contact

  information and distribution lists for better communication with community members, have

  come out of the remaining community-engagement effort: community forums. The Court will

  recall that several frustrations were expressed by community members at the Monitoring Team’s

  first community forum on July 11, 2019. 12 Many were suspicious of the Monitoring Team and its

  relationship to the City, and there was considerable confusion about the scope of the team’s

  mandate and the role of community members in fulfilling that mandate. At one point, community

  members asked police officers who were attending the forum to leave. Before that, community

  members asked to see the notes taken by one officer. Frustration led some attendees to leave

  before the forum was over, although others remained after the forum ended to speak with the

  Monitoring Team. 13 The Monitoring Team compiled a list of nine recommendations made by

  community members at the forum and included those recommendations in its Q2 Report:

             •   (A)   The Monitoring Team should be broadened to include one or more “lay”
                       community members. This broadening would help establish trust between
                       the Monitoring Team and the community and facilitate better
                       communication between the two.




  11
         See supra note 5 and accompanying text.
  12
         The live-stream of that forum originally was posted on www.memphispdmonitor.com
  and remains available on YouTube (link here).
  13
         Media coverage of the forum on local Channel 5 (“MPD Consent Decree Meeting
  Disintegrates”) and the local public radio affiliate, WKNO (“MPD Oversight Committee Faces
  Skeptical Public”), is available here and here.


                                                8
Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 11 of 18               PageID 8502




           •   (B)   Subsequent community forums should include an educative component.
                     Not enough time at the first forum was devoted to explaining (1) what the
                     Kendrick Consent Decree is and requires; (2) how the City violated the
                     decree; (3) the Monitoring Team’s role in helping bring the City into
                     compliance with the decree; and (4) community members’ role in
                     facilitating compliance and reporting non-compliance.

           •   (C)   Although focus groups are contemplated by the joint public engagement
                     plan, subsequent community forums should include small groups sessions.
                     Such sessions would facilitate better communication and diminish any
                     apparent barriers between the Monitoring Team and community members.

           •   (D)   In addition to a website, the Monitoring Team should host and regularly
                     update a Facebook page or other social media. Many people do not read
                     the news.

           •   (E)   Hard copies of documents discussed at community forums, focus groups,
                     and any one-on-one meetings should be made available to attendees. Not
                     everyone has access to the Internet.

           •   (F)   The Monitoring Team should do a better job of discussing the subjects in
                     (B) and should not overly rely on or refer people to
                     www.memphispdmonitor.com.

           •   (G)   The Monitoring Team should participate in Facebook Live or other online
                     streaming question-and-answer sessions with community members.

           •   (H)   The Monitoring Team should coordinate with the ACLU-TN, the Mid-
                     South Peace and Justice Center, and other social justice organizations to
                     ensure convenient timing and locations for future community forums,
                     focus groups, and other community outreach.

           •   (I)   Community members want more information on MPD’s use of social
                     media. In particular, community members are aware that the MPD’s use of
                     the “Bob Smith” account was held by the Court to violate the Kendrick
                     Consent Decree, but also understand that several other undercover




                                              9
Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 12 of 18                   PageID 8503




                        accounts improperly being used by the City were disabled. They want to
                        know the names of those other accounts. 14

  (ECF No. 219, PageID # 7589-90.)

         The team applied several of these recommendations to its second community forum on

  November 7, 2019. 15 First, half of the forum was devoted to educating community members on

  three subjects: (1) What does the Kendrick Consent Decree say? (2) What has the Monitoring

  Team been doing? and (3) What makes the Kendrick Consent Decree unique? (See Agenda,

  Handouts from Forum, attached as Exhibit 19.) Second, unlike the first forum, the second forum

  was broken into small, rotating group sessions to facilitate maximum interaction between the

  Monitoring Team, different members of which led each session, and community members.

  Third, the day before the second forum, Mr. Stanton participated in a Facebook Live session with

  Jimmy Hollingsworth, who attended the first forum and was one of the community members

  who met with the Monitoring Team one-on-one thereafter. Fourth, hard copies of the Kendrick

  Consent Decree and the other documents that each rotating session addressed were provided to

  all attendees. 16 (See generally Ex. 19.) Fifth and finally, the Monitoring Team coordinated with

  the City, the ACLU-TN, and individual community members prior to the second community

  forum both to publicize the forum and to ensure that the forum date did not conflict with any


  14
           A July 19, 2019, disclosure by the City, referenced in § III(A)(3) and note 7 of the Q2
  Report, is related to this recommendation. That disclosure and additional information concerning
  it are detailed in the Q2 Supplement. (See Ex. 1 at Ex. C, pp. 5-6.) According to the City, it
  “investigated but ha[s] no knowledge of any other imposter accounts other than ‘Bob Smith.’”
  (Id. at p. 6.)
  15
         See supra note 2 and accompanying text.
  16
          Those documents include “A Short Guide to the Kendrick Consent Decree,” a page-and-
  a-half-long document that distills the consent decree into eight short paragraphs. The Monitoring
  Team is working on a more robust version of this document for dissemination to MPD officers
  and will incorporate in that version the Court’s most recent rulings in its Order denying the
  City’s motion for immediate modification of the consent decree. (See generally ECF No. 250.)


                                                 10
Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 13 of 18                      PageID 8504




  Civilian Law Enforcement Review Board (CLERB) meetings or other events that might address

  similar or related subjects. The Monitoring Team also has continued to meet with individuals and

  representatives of such groups as the Memphis Shelby County Crime Commission and MICAH

  to receive and respond to community concerns.

         A recurring suggestion at the second community forum, in individual meetings with

  community members and group representatives, and in the statements submitted to the Court on

  September 26 and October 4, 2019, is for one or more community members to be added to the

  Monitoring Team. There appears to be a uniform impression that such an addition will facilitate

  transparency and increase the level of trust between the Monitoring Team and the community.

         There is precedent for formal participation by community members in consent decree

  processes. In Baltimore, Maryland, for example, a Community Oversight Task Force is part of

  that city’s consent decree with the federal Department of Justice. 17 Similarly, the federal consent

  decree regarding the New Orleans, Louisiana, Police Department includes a Police-Community

  Advisory Board. 18

         Such an advisory board might be useful in this case, as it could facilitate transparency and

  increase trust without compromising the confidentiality and subject-matter expertise inherent in

  and necessary to the functioning of the Monitoring Team.

         As always, the Monitoring Team commits this recommendation and the others that it has

  received to the discretion of the Court.




  17
          See “Consent Decree Basics,” Baltimore Police Department,                     available   at
  https://www.baltimorepolice.org/transparency/consentdecreebasics.
  18
         See Amended and Restated Consent Decree Regarding the New Orleans Police
  Department,    available at    https://www.nola.gov/getattachment/NOPD/NOPD-Consent-
  Decree/2018-03-15-Amended-and-Restated-NOPD-Consent-Decree-CLEAN.pdf/.


                                                  11
Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 14 of 18            PageID 8505




                                           VI.
                                       CONCLUSION

         Mr. Stanton and the Monitoring Team look forward to discussing this report and any

  subsequent developments at the hearing on November 21, 2019.

         RESPECTFULLY SUBMITTED, this 20th day of November 2019,



                                            /s/ Edward L. Stanton III
                                            Edward L. Stanton III (TN BPR #18904)
                                            BUTLER SNOW LLP
                                            6075 Poplar Avenue, 5th Floor
                                            Memphis, TN 38119
                                            Telephone: (901) 680-7200
                                            Facsimile: (901) 680-7201
                                            Email: Edward.Stanton@butlersnow.com

                                            Independent Monitor




                                              12
Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 15 of 18   PageID 8506




             APPENDIX OF DOCUMENTS REFERENCED IN THIS REPORT


     Doc.                    Description                      Pages
                  Q2 Supplement & Exhibits A-C
     Ex. 1     (submitted on August 26, 2019, but not        passim
                           yet docketed).
                 Proposed Audit & Compliance Plan
     Ex. 2    (submitted on August 2, 2019, but not yet        4
                             docketed).

               October 23, 2019, Letter to the Court &
     Ex. 3                                                     4
                          Two Enclosures.


     Ex. 4       October 8, 2019, Letter to the Court.        2, 5


                 S. Peters Expert Retention Letter &
     Ex. 5                                                     5
                         Referenced Exhibit.

                 Cover Memorandum & Comparison
     Ex. 6                                                     5
                Chart – Federal Social Media Policies.

               Letters to the Court of September 26 and
     Ex. 7          October 4, 2019 & Referenced               5
                              Statements.


              August 29, 2019, Letter to M. Glover and
     Ex. 8                                                     6
              M. Glover email of August 28, 2019.


                 August 30, 2019, Email to Court &
     Ex. 9                                                     6
                           Attachments.

               September 6, 2019, Memorandum to the
    Ex. 10                                                     6
                    City & Referenced Exhibit.

                  October 4, 2019, Email Exchange
    Ex. 11                                                     6
                between B. McMullen and E. Stanton.




                                               13
Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 16 of 18   PageID 8507




     Doc.                    Description                      Pages

               October 11, 2019, Letter from E. Stanton
    Ex. 12                                                     6
                           to B. McMullen.

               Three Emails on October 16, 2019, and
    Ex. 13       Two Emails on October 17, 2019,               6
               between B. McMullen and E. Stanton.

               October 21, 2019, Letter from E. Stanton
    Ex. 14                                                     7
                           to B. McMullen.

               October 23, 2019, Letter from E. Stanton
    Ex. 15                                                     7
                            to M. Glover.

                 November 9, 2019, Email Exchange
    Ex. 16                                                     7
                between B. McMullen and E. Stanton.

                November 13, 2019, Email Exchange
    Ex. 17                                                     7
                between B. McMullen and E. Stanton.

               October 4, 2019, Email & Attachments
    Ex. 18                                                     7
                   from E. Stanton to T. Castelli.

                 Handouts from November 7, 2019,
    Ex. 19                                                     10
                  Community Engagement Forum.

  ECF No. 3,
   Case No.                                                  passim
                      Kendrick Consent Decree
   2:76-cv-
   000449

   ECF No.     Order Memorializing Sanctions (October
                                                               4
     152                    29, 2018)

   ECF No.
                           Interim Report                    1, 2, 5
     197

   ECF No.
                        April 23, 2019, Order                 1, 4
     203




                                                14
Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 17 of 18   PageID 8508




     Doc.                   Description                       Pages

   ECF No.
                             Q1 Report                         1
     205

   ECF No.
                Transcript of April 23, 2019, Hearing        6, n. 9
     207

   ECF No.
                         Ninety Day Goals                      4,7
     208

   ECF No.
                   Joint Public Engagement Plan              4, 5, 7
     211

   ECF No.
                             Q2 Report                       passim
     219

   ECF No.
                         Q2 Report Exhibits                  passim
    219-1

   ECF No.       Order Following August 27, 2019,
                                                               4
     225                     Hearing.

   ECF No.       Order on Costs of the Independent
                                                               2
     226                    Monitor.

               The City’s (formerly sealed) Motion for
   ECF No.
               Immediate Modification of the Consent          4-5.
     227
                               Decree.

   ECF No.        Order Extending the Deadline for
                                                               5
     241           Completion of Focus Groups.

   ECF No.       Order on Costs of the Independent
                                                               2
     242                    Monitor.

                Order Denying the City’s Motion for
   ECF No.
               Immediate Modification of the Consent          5, 10
     250
                             Decree.




                                              15
Case 2:17-cv-02120-JPM-jay Document 256 Filed 11/21/19 Page 18 of 18   PageID 8509




      Doc.                 Description                        Pages

   ECF No.       Order on Costs of the Independent
                                                               2
     253                    Monitor.
  50275484.v1




                                            16
